Motion by defendants for leave to perfect and argue their appeals upon the printed record heretofore filed in this court on behalf of a codefendant (People v. Filocomo, Appeal No. 162 E), the appeal of such codefendant having been heard at the February 1961 Term. Motion granted. The said defendants’ appeal will be heard upon the record of said codefendant and upon such additional original papers (including the judgment of conviction and the notice of appeal), or typewritten copies thereof, as may be required to complete the record. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.